FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 10/16/2020, to claims 1-5 and 13-14 are acknowledged by the Examiner. No claims have been cancelled and no new claims have been added.
Thus, claims 1-18 are being examined by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to the Drawings and the Claims have been fully considered and are persuasive.  The objections of the Drawings and the Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b Rejections of the claims have been withdrawn. 
Applicant's arguments filed 10/16/2020 with respect to the U.S.C. 103 prior art rejections have been fully considered but they are not persuasive. The Applicant specifically argues the prior art rejections of independent claims 1 and 13 of Augustine (US 6406448 B1) in view of Huang (US 20060271020 A1). 
Applicant’s first argument is that the combination of Augustine and Huang “warns against the use of temperatures greater than 38°C… out of concern for damaging the affected area of skin”. This is not persuasive as the Augustine warns against the use of infrared lamps which operate at temperatures in excess of 200°C, which lead to the tissue damage in a wound area (Augustine- [Col 6, lines 26-32]) to which the Applicant is also indicating. In addition, Augustine teaches that their intending application of the invention operates at low temperatures to about 38°C (Augustine- [Col 6, lines 26-27]). The heating of the wound area of Huang teaches 
Applicant’s second argument is that “Only the solvent of Huang is evaporated at the elevated temperatures discussed in paragraph [0084]”. This is not persuasive as the solvent of Huang could be broadly construed as a “medically useful agent” because it is applied in a drug delivery method. In addition, Huang indicated that “active drug formulations” are also known as or at least comprised of “solvents” (Huang-[0029]), thus, are further considered medically useful agents as claimed. This is further discussed in the prior art rejections below.
Thus, the Examiner maintains the 103 prior art rejections but have amended the rejections based on any additional formal amendments made by the Applicant.
Rejections for dependent claims 2-11 and 14-18 have also been amended based on the re-interpretation and examination of the independent claims as discussed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-12 and 14-18 are rejected based on their dependency off of 112b rejected independent claims 1 and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1, 5-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) in view of Augustine-3rd embodiment, and in further view of Huang (US 2006/0271020 A1). Augustine-1st embodiment is defined by Figures 1A & 1B, including the related disclosure of the figures and any general elements of the invention applied to all embodiments. Augustine-3rd embodiment is defined by Figures 3A & 3B, including the related disclosure of the figures and any general elements of the invention applied to all embodiments.
Regarding claim 1, Augustine-1st embodiment discloses a wound treatment system (Abstract, Figure 1A- wound covering 50), comprising: a body structured and arranged to surround a wound area (Figure 1A- peripheral sealing ring 52 with a sealed outer surface 58 which surrounds the treatment area 54), said body having an opening above the wound area (Figure 1A- surface above treatment area 54 is open); a cover attached to the body and covering the opening (Figures 1A & 1B- layer 64 attached to an upper surface of peripheral sealing ring 52), said cover suspended above the wound area (Figures 1A & 1B- layer 64 does not make contact with the treatment area 54, [Col 10, line 64- Col 11, line 11]- describes the placement of the layer 64); said opening and said cover forming an enclosed and empty wound treatment compartment (Figures 1A & 1B- layer 64 and peripheral sealing ring 52 form a forms a treatment volume 62 comprised of a reservoir to contain and release moisture into the treatment volume 62, [Col 10, lines 57-66]), a medically useful agent ([Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”), and discloses a range for the 
 Augustine-1st embodiment does not disclose an autonomous heating element incorporated into the body or into the cover. Augustine-3rd embodiment teaches another preferred embodiment of a wound treatment system (Figure 3A- non-contact wound covering 108) comprising an autonomous heating element incorporated into the body of into the cover (Figure 3A- heater assembly 100 is inserted into a pocket 86 formed by the wound tracing grid 86 and barrier layer similar to that of layer 64). Augustine-1st embodiment and Augustine-3rd embodiment are analogous because both teach preferred embodiments of a non-contacting wound treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wound cover and system of Augustine-1st embodiment to have an incorporated autonomous heating element as taught by Augustine-3rd embodiment. A heating element is preferably incorporated to increase heat to affected tissue, thus allowing better wound healing (Augustine- [Col 12, lines 35-54]). The reference discloses multiple embodiments of the same invention such that variations and modifications may be made without departing from the claims of the invention (Augustine- [Col 18, line 57- Col 19, line 2]). Therefore Augustine teaches known equivalents to teach the same results.
	Augustine-1st embodiment as modified by Augustine-3rd embodiment does not disclose a medically useful agent evaporating or sublimating at an accelerated rate above normal body temperature, such as at a temperature from about 40°C to about 80°C, said medically useful agent in fluid communication as a gas or a vapor with the wound treatment compartment and with the wound treatment area under the suspended cover. Huang teaches a device (Abstract) wherein there is a medically useful agent evaporating or sublimating at an accelerated rate above normal body temperature at a temperature 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wound treatment system with a medically useful agent as taught by Augustine-1st embodiment in view of Augustine-3rd embodiment wherein the medically useful agent evaporates at a raised temperature of at least 10°C above skin temperature and is in fluid communication with a compartment as taught by Huang, wherein the final raised temperature falls within the claimed range of the invention. Raising the temperature to a range higher than the skin temperature is preferred to hasten evaporation for a solvent of a drug formulation (Huang- [0084]).
	Therefore, the combination of Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang teaches the claimed limitations of claim 1 as discussed above. 
Regarding claim 5, Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang further teaches wherein the medically useful agent (Augustine-1st embodiment [Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”; Huang Figure 9- drug formulation applied on the administration sheet 64) is located close enough to the heating element to receive radiant heat from the autonomous heating element (Huang [0083-0084]- heat element 61 applies heat to the administration sheet 64 containing the drug formulation, wherein the solvent of the drug formulation evaporates as heat is applied). 
Regarding claim 6, Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment further discloses wherein the cover is a transparent or semi-transparent film ([Col 4, lines 42-50]- “a continuous layer which is preferably transparent”).
Regarding claim 10, Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang further teaches wherein the medically useful agent (Augustine-1st embodiment [Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”)  is impregnated in a strip of an inert carrier (Huang Figure 9- drug formulation is applied on the administration sheet 64, [0036]- teaches that the sheet may be an absorbent sheet like blotting paper). 
Regarding claim 12, Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment further discloses wherein dimensions of the enclosed 
Regarding claim 13, Augustine-1st embodiment discloses a method of wound treatment (Abstract, Figure 1A- wound covering 50, Detailed description of the invention- explains how the wound Is treated using the wound covering and related elements), comprising: enclosing a wound area with a wound treatment system comprising (Figure 1A- peripheral sealing ring 52 of wound covering 50 is intended to be attached to uninjured skin surrounding a selected treatment area): a body structured and arranged to surround a wound area (Figure 1A- peripheral sealing ring 52 with a sealed outer surface 58 which surrounds the treatment area 54), said body having an opening above the wound area (Figure 1A- surface above treatment area 54 is open); a cover attached to the body and covering the opening (Figures 1A & 1B- layer 64 attached to an upper surface of peripheral sealing ring 52), said cover suspended above the wound area (Figures 1A & 1B- layer 64 does not make contact with the treatment area 54, [Col 10, line 64- Col 11, line 11]- describes the placement of the layer 64); said opening and said cover forming an enclosed and empty wound treatment compartment (Figures 1A & 1B- layer 64 and peripheral sealing ring 52 form a forms a treatment volume 62 comprised of a reservoir to contain and release moisture into the treatment volume 62, [Col 10, lines 57-66]), a medically useful agent ([Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”), and discloses a range for the temperature of the skin ([Col 2, lines 52-55]- “skin temperature typically ranges between 32°C to about 37°C”).
 	Augustine-1st embodiment does not disclose an autonomous heating element incorporated into the body or into the cover. Augustine-3rd embodiment teaches another preferred embodiment of a wound treatment system (Figure 3A- non-contact wound covering 108) comprising an autonomous heating element incorporated into the body of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wound cover and system of Augustine-1st embodiment to have an incorporated autonomous heating element as taught by Augustine-3rd embodiment. A heating element is preferably incorporated to increase heat to affected tissue, thus allowing better wound healing (Augustine- [Col 12, lines 35-54]). The reference discloses multiple embodiments of the same invention such that variations and modifications may be made without departing from the claims of the invention (Augustine- [Col 18, line 57- Col 19, line 2]). Therefore Augustine teaches known equivalents to teach the same results.
	Augustine-1st embodiment as modified by Augustine-3rd embodiment does not disclose a medically useful agent evaporating or sublimating at an accelerated rate above normal body temperature, such as at a temperature from about 40°C to about 80°C, said medically useful agent in fluid communication with the compartment, activating said heating element, thereby heating said medically useful agent; evaporating or sublimating portions of said medically useful agent to cause vapors of said medically useful agent to fill the enclosed wound treatment compartment; and contacting said wound area with said vapors of medically useful agent. Huang teaches a device (Abstract) wherein there is a medically useful agent evaporating or sublimating at an accelerated rate above normal body temperature, such as at a temperature from about 40°C to about 80°C ([0079-0084]- solvent of the drug formulation 29A evaporates continuously as the temperature of the skin is raised 10°C or more by the heat element 61; it would have been obvious to one in the art that the skin temperature- as also taught by Augustine- would now be at least 42°C 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wound treatment system with a medically useful agent as taught by Augustine-1st embodiment in view of Augustine-3rd embodiment wherein the medically useful agent evaporates at a raised temperature of at least 10°C above skin temperature, is in fluid communication with a compartment, wherein activating a heating element heats a medically useful agent such that vapors are formed of said medically useful agent and contacts the wound area as taught by Huang, wherein the final raised temperature falls within the claimed range of the invention. A skilled artisan would be motivated to incorporate these elements because Huang teaches raising the temperature to a range higher than the skin temperature is preferred to hasten evaporation 
Therefore, the combination of Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang teaches the claimed limitations of claim 13 as discussed above.
Regarding claim 14, Augustine-1st embodiment as modified by Augustine-3rd embodiment, and Huang teach the method of wound treatment of claim 13 as discussed above. Augustine-1st embodiment as modified by Augustine-3rd embodiment, and Huang further teaches wherein activating of said autonomous heating element (Augustine-3rd embodiment Figure 3A- heater assembly 100) provides radiant heat to said wound area (Huang [0083-0084]- heat element 61 applies heat to the administration sheet 64 containing a drug formulation which will increase drug permeation though membrane 65 which is applied to the skin). 
Regarding claim 15, Augustine-1st embodiment as modified by Agustone-3rd embodiment, and Huang teach the method of wound treatment of claim 13 as discussed above. Augustine-1st embodiment further discloses wherein the cover is a transparent or semi-transparent film ([Col 4, lines 42-50]- “a continuous layer which is preferably transparent”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment and Huang (US 2006/0271020 A1), and further in view of Nielsen (US 2002/0172709 A1). 
Regarding claim 2, Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment discloses a medically useful agent ([Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”).
st embodiment as modified by Augustine-3rd embodiment and Huang do not teach wherein an amount of said agent is effective to inhibit bacterial infection of said wound. Nielsen teaches wherein an amount of said agent (Abstract- “an antimicrobial silver compound”) is effective to inhibit bacterial infection of said wound ([0019]- “the wound care product releases anti-microbial activity to the wound bed in such an amount that the risk of infection in the wound bed is minimized”). Augustine-1st embodiment as modified by Augustine-3rd embodiment & Huang and Nielsen are analogous because the combination and Nielsen both teach treatment of wounds using a medically useful agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medically useful agent as taught by Augustin-1st embodiment as modified by Augustine-3rd embodiment and Huang to be a certain amount wherein it would be effective to inhibit bacterial infection of a wound as taught by Nielsen. An increased amount of the agent would further aid to accelerate the wound healing process (Nielsen- [0019]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment and Huang (US 2006/0271020 A1), and further in view of Zawoy (US 2017/0231823 A1).
Regarding claim 3, Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang further teaches a heating element (Augustine- 3rd embodiment Figure 3A- heater assembly 100) and a medically useful agent (Augustine- 1st embodiment [Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”) .
Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang does not teach wherein the heating element is structured and arranged to heat said st embodiment as modified by Augustine- 3rd embodiment & Huang and Zawoy are analogous because the combination and Zawoy both teach a wound treatment system with a medically useful agent that is heated in order to promote wound healing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating element and medically useful agent as taught by Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang to be able to heat the agent to a temperature sufficient to inhibit infection of a wound as taught by Zawoy. Heating the treatment gas with antibiotics allows the wound healing medicine to continuously be applied to the affected area without limiting the wound’s exposure to the environment (Zawoy- [0030]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment and Huang (US 2006/0271020 A1), and further in view of Stockley (US 2013/0345649 A1).
Regarding claim 4, Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment as modified by Augustine-3rd embodiment and Huang further teaches an autonomous heating element (Augustine- 3rd embodiment Figure 3A- heater assembly 100) and an agent (Augustine- 1st embodiment [Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”).
st embodiment as modified by Augustine- 3rd embodiment and Huang does not teach wherein the medically useful agent is located on the autonomous heating element. Stockley teaches an analogous wound treatment system wherein a medically useful agent is located on the autonomous heating element ([0234]- the self-heating patch has a bottom film in the form of a nonwoven material impregnated with a skin treatment agent). Augustine-1st embodiment as modified by Augustine- 3rd embodiment & Huang and Stockley are analogous because both the combination and Stockley teach a wound treatment system comprising an autonomous heating element to heat a medically useful agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engagement of the medically useful agent and the heating element as taught by Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang wherein the agent is directly located on the autonomous heating element as taught by Stockley. Applying direct heat to a therapeutic agent may enhance the effectiveness of the therapeutic agent once applied to the skin surface (Stockley- [0091]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment and Huang (US 2006/0271020 A1), and further in view of Levy (US 2018/0289556 A1).
Regarding claim 7, Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment further discloses a transparent cover ([Col 4, lines 42-50]- “a continuous layer which is preferably transparent”).
Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang does not teach wherein the cover is a transparent or semi-transparent dome. Levy teaches a wound treatment cover (Abstract) that is a transparent or semi-transparent dome (Figure st embodiment as modified by Augustine- 3rd embodiment & Huang and Levy are analogous because the combination and Levy both teach a transparent wound treatment cover.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the transparent film-like cover as taught by Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang to be a dome-shaped wound cover as taught by Levy. The dome shape and transparent material allows wound monitoring without actually touching the wound to check healing (Levy- [0010, 0030]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment and Huang (US 2006/0271020 A1), and further in view of Scalzo (WO 2004/032704 A2). Copy of the foreign reference used by the Examiner has been provided.
Regarding claim 8, Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang teaches the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment further discloses a medically useful agent ([Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”).
Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang does not teach wherein the medically useful agent is an antimicrobial agent. Scalzo teaches a medically useful agent that is an antimicrobial agent ([page 6, lines 16-19]- “The medical device also has one or more surfaces having an antimicrobial agent disposed therein”). Augustine-1st embodiment as modified by Augustine- 3rd embodiment & Huang and Scalzo are analogous because the combination and Scalzo both teach a medically useful agent disposed on a medical device to prevent infection of an affected area.
st embodiment as modified by Augustine- 3rd embodiment and Huang to be an antimicrobial agent as taught by Scalzo. Use of an antibacterial agent will substantially inhibit bacterial colonization at an affected area on the patient’s body (Scalzo- [Abstract & page 6]).
Regarding claim 9, Augustine-1st embodiment as modified by Augustine- 3rd embodiment, Huang, and Scalzo teach the wound treatment system of claim 8 as discussed above. Scalzo further teaches wherein the antimicrobial agent is selected from the group consisting of halogenated hydroxyl ethers, acyloxydiphenyl ethers, and combinations thereof ([page 6, lines 19-21]- lists all the antimicrobial compounds as claimed). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment and Huang (US 2006/0271020 A1), and further in view of Fuisz (USPN 5518730 A).
Regarding claim 11, Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang teach the wound treatment system of claim 1 as discussed above. Augustine-1st embodiment further discloses wherein there is a medically useful agent ([Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”).
Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang does not teach wherein the medically useful agent is triclosan impregnated in a strip of melt-spun polymer. Fuisz does teach a medically useful agent that is triclosan (Claim 5- lists many bio-effecting agents wherein triclosan is included) impregnated in a strip of melt-spun polymer (Claim 1- “polymer united with a bio-effecting agent formed by flash-flow melt-spin processing said polymer and said bio-effecting agent). Augustine-1st embodiment as modified by Augustine- 3rd embodiment & Huang and Fuisz are analogous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medically useful agent as taught by Augustine-1st embodiment as modified by Augustine- 3rd embodiment and Huang to specifically be triclosan impregnated in a strip of melt-spun polymer as taught by Fuisz. Triclosan and similar bio-effecting agents are selected because they have versatile applications according to how and where they need to be located (Fuisz [Col 9, lines 19-34]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment and Huang (US 2006/0271020 A1), and in further view of Levy (US 2018/0289556 A1).
Regarding claim 16, Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang teaches the wound treatment system of claim 13 as discussed above. Augustine-1st embodiment further discloses a transparent cover ([Col 4, lines 42-50]- “a continuous layer which is preferably transparent”).
Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang  does not teach wherein the cover is a transparent or semi-transparent dome. Levy teaches a wound treatment cover (Abstract) that is a transparent or semi-transparent dome (Figure 1- hard shell 120, [0030]- “The apparatus may be a dome structure manufactured from a clear or transparent plastic like material”). Augustine-1st embodiment as modified by Augustine- 3rd embodiment & Huang and Levy are analogous because the combination and Levy both teach a transparent wound treatment cover.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the invention to modify the transparent film-like cover as taught by Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang to be a dome-shaped wound cover as taught by Levy. The dome shape and transparent material allows .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment, Huang (US 2006/0271020 A1), and in further view of Scalzo (WO 2004/032704 A2). Copy of the foreign reference used by the Examiner has been provided.
Regarding claim 17, Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang teaches the wound treatment system of claim 13 as discussed above. Augustine-1st embodiment further discloses a medically useful agent ([Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”).
Augustine- 1st embodiment as modified by Augustine-3rd embodiment, and Huang does not teach wherein the medically useful agent is an antimicrobial agent is selected from the group consisting of halogenated hydroxyl ethers, acyloxydiphenyl ethers, and combinations thereof. Scalzo teaches a medically useful agent that is an antimicrobial agent ([page 6, lines 16-19]- “The medical device also has one or more surfaces having an antimicrobial agent disposed therein”) selected from the group consisting of halogenated hydroxyl ethers, acyloxydiphenyl ethers, and combinations thereof ([page 6, lines 19-21]- lists all the antimicrobial compounds as claimed). Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang and Scalzo are analogous because the combination and Scalzo both teach a medically useful agent disposed on a medical device to prevent infection of an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medically useful agent as taught by Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang to be an antimicrobial agent selected from the claimed groups as taught by Scalzo. Use of an antibacterial agent .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine-1st embodiment (USPN 6406448 B1) as modified by Augustine- 3rd embodiment, Huang (US 2006/0271020 A1), and in further view of Fuisz (USPN 5518730 A).
Regarding claim 18, Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang teaches the wound treatment system of claim 13 as discussed above. Augustine-1st embodiment further discloses wherein there is a medically useful agent ([Col 5, lines 7-11]- “reservoir may also contain and deliver medicaments and be the like to promote healing”).
Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang does not teach wherein the medically useful agent is triclosan impregnated in a strip of melt-spun polymer. Fuisz does teach a medically useful agent that is triclosan (Claim 5- lists many bio-effecting agents wherein triclosan is included) impregnated in a strip of melt-spun polymer (Claim 1- “polymer united with a bio-effecting agent formed by flash-flow melt-spin processing said polymer and said bio-effecting agent). Augustine-1st embodiment as modified by Augustine- 3rd embodiment, & Huang and Fuisz are analogous because the combination and Fuisz both teach a medically useful agent delivered to an affected area of the body, such as wounds on the skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medically useful agent as taught by Augustine-1st embodiment as modified by Augustine- 3rd embodiment, and Huang to specifically be triclosan impregnated in a strip of melt-spun polymer as taught by Fuisz. Triclosan and similar bio-effecting agents are selected because they have versatile applications according to how and where they need to be located (Fuisz [Col 9, lines 19-34]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6465709 B1 (Sun)- teaches an exothermic bandage with used for enhanced delivery of a transdermal active agent.
US 20030069529 A1 (Augustine)- teaches the structure of a non-contact wound treatment device with an autonomous heating element to heat a wound area.
US 20180318137 A1 (Donda)- teaches a layered wound therapy bandage with a heat source and multiple agents of the bandage which are applied to the skin for wound healing. 
US 20080033329 A1 (Downs)- teaches an antimicrobial material suitable to be used with a bandage and further consisting of agents impregnated into the material.
US 20150297877 A1 (Pelkus)- teaches a wound treatment system with a heated active agent to evaporate within a closed compartment that surrounds the wound area.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        January 11, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786